DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Griessbaum 7,619,558 discloses a guided wave radar (GWR) level transmitter comprising: a timing circuit including a first oscillator circuit and a second oscillator circuit, wherein the first oscillator circuit is configured to produce a first signal having a first frequency to be transmitted along a waveguide probe toward a media surface, and wherein the second oscillator is configured to produce a second signal having a second frequency; a coincidence circuit configured to produce a coincidence signal indicative of phase shifts created by a difference between the first and second frequencies; and a microcontroller. The instant invention discloses the microcontroller configured to: determine a stretching factor based on the coincidence signal and at least one of the first and second signals; calculate, in response to a determination that the stretching factor is within a first range, a distance between the media surface and a proximal end of the waveguide probe using the stretching factor; and adjust, in response to a determination that the stretching factor is outside of a second range, at least one of the first and second oscillator circuits to adjust the difference between the first and second frequencies. The above novel features, in combination with the other recited limitations 
Claim 11 is allowed for the same reason as claim 1. Claims 2-10 are allowed by virtue of being dependent on claim 1. Claims 12-20 are allowed by virtue of being dependent on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fehrenbach et al 20070182621 discloses reference pulse generation for a filling level radar.
Sarfati et al 4,114,154 discloses a radar comprising first and second distance coincidence circuits.
Burcea 8,390,348 discloses time base generator and method for providing first and second clock signals by a voltage-controlled oscillator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648